        Case 1:19-cr-10459-RWZ Document 1283 Filed 09/08/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

        v.                                          CRIMINAL No. 19-CR-10459-RWZ

 MICHAEL CECCHETELLI, et. al.,

         Defendant


     GOVERNMENT’S PRELIMINARY STATUS REPORT OF PROPOSED TRIAL
                           GROUPINGS

       In response to the Court’s request at the last status conference, the government files the

following list of preliminary proposed trial groups. This proposed grouping is preliminary and

will necessarily be subject to amendment in the coming weeks in order to account for Defendants

pleading guilty.

       As a general matter, eleven Defendants have pled guilty, and approximately multiple

Defendants are scheduled to plead guilty or are in the process of scheduling their guilty plea.

The government is also engaged in active plea discussions with approximately fifteen of the

remaining Defendants. As such, the government anticipates numerous Defendants will enter a

change their plea, which will require resubmission of these proposed trial groupings to account

for these developments. Additionally, the government anticipates many Defendants being

capable of inclusion in multiple trial groups. In the event that a trial group has an open slot, the

government anticipates proposing that certain Defendants take those positions, if the

circumstances permit.
       Case 1:19-cr-10459-RWZ Document 1283 Filed 09/08/20 Page 2 of 3




Massachusetts State Team \ North Shore \ Lowell - Group (1)
  1. Michael Cecchetelli
  2. Gregory Peguero-Colon
  3. Juan Liberato
  4. Alfred Nieves
  5. Israel Rodriguez

Massachusetts State Team \ Morton Street Bricks - Group (2)
  1. Esther Ortiz
  2. Angel Roldan
  3. Francisco Lopez
  4. Michael Marrero
  5. Angel Calderon
  6. Alexis Velasquez

Mass DOC Group
  1. Frutuoso Barros
  2. Sandra Correa
  3. Shaun Harrison
  4. Vincent Dzierwinski

D5K Group
  1. Steven Familia Valdez
  2. Robert Lara
  3. Angel Ortiz
  4. Angel Rodriguez

New Bedford Trial Group (1)
  1. Michael Cotto
  2. Luis Mendez
  3. Jose Vasquez
  4. Kevin Guadalupe
  5. Jose Rodriguez

New Bedford Trial Group (2)
  1. Orlando Santiago-Torres
  2. Natanael Velasquez
  3. Taliyah Barbosa
  4. Issac Felix-Rivera
  5. Roberto Vargas
  6. Raekwon Paris

New Bedford Trial Group (2)
  1. Ines Lugo
                                              2
        Case 1:19-cr-10459-RWZ Document 1283 Filed 09/08/20 Page 3 of 3



   2.   Tanairy Ruiz
   3.   Robert Avitabile
   4.   Jeremia Medina
   5.   Joel Francisco
   6.   Tyson Jorge

Drug Conspiracy, Count 4
   1. Sophia Velasquez
   2. Dairon Rivera

Felon in Possession, Count 5
   1. Hector Adorno

Drug Conspiracy, Count 6
   1. Jesus Diaz

Felon in Possession, Count 7
   1. Jonathan Cassiano

Felon in Possession, Count 9
   1. Derek Southworth


                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                               By:    /s/ Philip A. Mallard
                                                      Philip A. Mallard
                                                      Assistant United States Attorney

                                 CERTIFICATE OF SERVICE

I, Philip A. Mallard, hereby certify that the foregoing was filed through the Electronic Court
Filing system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing.

Date: September 8, 2020                               /s/ Philip A. Mallard
                                                      Philip A. Mallard
                                                      Assistant United States Attorney




                                                  3
